          Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 1 of 51 Page ID #1




                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF ILLINOIS

    JOHN SHEA and CATHERINE SHEA                      )
                                                      )   Case No.
            Plaintiffs,                               )
                                                      )   Judge
    v.                                                )
                                                      )   COMPLAINT
    SYNGENTA CROP PROTECTION                          )
    LLC, SYNGENTA AG, and                             )   JURY TRIAL DEMANDED
    CHEVRON U.S.A., INC.,                             )
                                                      )
            Defendants.                               )

           Plaintiffs, John Shea and Catherine Shea, bring this Complaint against Defendants,

Syngenta Crop Protection LLC, Syngenta AG, and Chevron U.S.A., Inc., and allege as follows:

     I.    Summary of the case

           1.      The manufacturers and sellers of paraquat deliberately concealed the dangers of

paraquat for at least four decades, hid evidence of its dangers from government safety agencies,

and knowingly unleased a product they knew caused Parkinson’s Disease on the public.

           2.      Paraquat is a synthetic chemical compound1 that since the mid‐1960s has been

developed, registered, manufactured, distributed, sold for use, and used as an active ingredient in

herbicide products (“paraquat products”) developed, registered, formulated, distributed, and sold

for use in the United States (“U.S.”), including the State of Illinois (“Illinois”).

           3.      From approximately May 1964 through approximately June 1981, Imperial

Chemical Industries Limited (“ICI Limited”) and certain ICI Limited subsidiaries2, and from

approximately June 1981 through approximately September 1986, Imperial Chemical Industries



1
  Paraquat dichloride (EPA Pesticide Chemical Code 061601) or paraquat methosulfate (EPA Pesticide Chemical
Code 061602).
2
  As used in this Complaint, “subsidiary” means a corporation or other business entity’s wholly‐owned subsidiary
that is or formerly was engaged in the U.S. paraquat business directly or acting in concert with others.
      Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 2 of 51 Page ID #2




PLC (“ICI PLC”) and certain ICI PLC subsidiaries, each of which was a predecessor3 of Defendant

SYNGENTA AG (“SAG”) and/or Defendant SYNGENTA CROP PROTECTION LLC

(“SCPLLC”), were engaged, directly, acting in concert with each other, and/or acting in concert

with Chevron Chemical Company, previously known as California Chemical Company

(“CHEVRON”), in the business of developing, registering, manufacturing, distributing, and

selling paraquat for use as an active ingredient in paraquat products, and developing, registering,

formulating, and distributing paraquat products, for sale and use in the U.S., including Illinois

(“the U.S. paraquat business”).

         4.       From approximately May 1964 through approximately September 1986,

CHEVRON, a predecessor of Defendant CHEVRON U.S.A., INC. (“CUSA”), was engaged,

directly and/or acting in concert with ICI4, in all aspects of the U.S. paraquat business.

         5.       Between approximately May 1964 and approximately September 1986, ICI

manufactured and sold to CHEVRON paraquat (“ICI‐CHEVRON paraquat”) for use by

CHEVRON, and others to which CHEVRON distributed it, as an active ingredient in paraquat

products that CHEVRON and others formulated and distributed for sale and use in the U.S.,

including Illinois (“ICI‐CHEVRON paraquat products”).

         6.       From approximately September 1986 through the present, ICI PLC and certain ICI

PLC subsidiaries (including predecessors of SCPLLC) initially, then other SAG predecessors and

certain subsidiaries of each (including predecessors of SCPLLC), and most recently SAG and




3
  As used in this Complaint, “predecessor” means a corporation or other business entity or subsidiary thereof, to
which a Defendant is a successor by merger, continuation of business, or assumption of liabilities, that formerly was
engaged in the U.S. paraquat business directly or acting in concert with others.
4
  As used in this Complaint, “ICI” means ICI Limited and various ICI Limited subsidiaries through approximately
June 1981 and ICI PLC and various ICI PLC subsidiaries thereafter.

                                                          2
      Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 3 of 51 Page ID #3




certain SAG subsidiaries (including SCPLLC), have been engaged, directly and/or acting in

concert with each other, in all aspects of the U.S. paraquat business.

        7.      From approximately September 1986 through the present, ICI PLC and certain ICI

PLC subsidiaries (including predecessors of SCPLLC) initially, then other SAG predecessors and

certain subsidiaries of each (including predecessors of SCPLLC), and most recently SAG and

certain SAG subsidiaries (including SCPLLC), have manufactured paraquat (“ICI‐SYNGENTA

paraquat”) for their own use, and for use by others to which they distributed it, as an active

ingredient in paraquat products that SCPLLC and its predecessors and others have distributed for

sale and use in the U.S., including Illinois (“ICI‐SYNGENTA paraquat products”).

        8.      Upon information and belief, Plaintiff John Shea purchased and used in Illinois ICI‐

CHEVRON          paraquat products and/or ICI‐SYNGENTA paraquat products (collectively,

“Defendants’ paraquat products”).

        9.      Upon information and belief, Plaintiff John Shea used Defendants’ paraquat

products regularly and frequently over a period of many years.

        10.     Today, Plaintiff John Shea suffers from Parkinson’s disease caused by many years

of regular, frequent, prolonged exposure to paraquat from Defendants’ paraquat products, and

Plaintiff Catherine Shea has suffered losses of the services and consortium of Plaintiff John Shea

as a result of his illness.

        11.     Plaintiffs bring this case to recover from Defendants, under the following theories

of liability, compensation for injuries and damages caused by the exposure of Plaintiff John Shea

to paraquat from Defendants’ paraquat products, plus costs of suit: strict product liability—design

defect; strict product liability—failure to warn; negligence and willful and wanton conduct; public

nuisance; violation of the Illinois Consumer Fraud and Deceptive Business Practices Act; and



                                                 3
       Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 4 of 51 Page ID #4




breach of the implied warranty of merchantability. Plaintiffs also seek punitive damages under

Illinois common law and punitive damages and reasonable attorney’s fees under the Illinois

Consumer Fraud and Deceptive Business Practices Act.

 II.    Parties

              A. Plaintiffs

        12.       Plaintiffs John Shea and Catherine Shea are husband and wife and citizens of the

State of Illinois. Plaintiffs reside at 7585 Island Rifle Road, Junction, Illinois, 62954 in Gallatin

County, Illinois.

        13.       Plaintiff John Shea was born on or around February 26, 1943, on a farm in Gallatin

County and was exposed to Defendants’ paraquat products from the late 1971’s through the late

2000’s, and about four times a year during this period, was nearby when Defendants’ paraquat

products were sprayed and in fields after they were sprayed.

        14.       Plaintiff John Shea mixed, loaded, and used a spreader truck to spray Defendants’

paraquat products for farmers in Gallatin County while self-employed by from 1971 through 2000,

doing this work almost every day between June and August and less frequently in May.

        15.       From the late 1960s through the late 1970s or 1980, Plaintiff John Shea was

repeatedly exposed to and inhaled, ingested, and absorbed paraquat while he was mixing, loading,

and spraying Defendants’ paraquat products and while he was in fields after they were sprayed.

        16.       Each exposure of Plaintiff John Shea to paraquat from Defendants’ paraquat

products caused or contributed to cause Plaintiff John Shea to develop Parkinson’s disease, with

which he was diagnosed in 2021 when he was 78 years of age, by initiating a decades‐long process

in which oxidation and oxidative stress, created or aggravated by the ongoing redox cycling of

paraquat, damaged and interfered with essential functions of dopaminergic neurons in his SNpc,



                                                  4
     Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 5 of 51 Page ID #5




resulting in the ongoing degeneration and death, as time passed, of progressively more

dopaminergic neurons.

       17.     Plaintiff John Shea was exposed to paraquat in Defendants’ paraquat products

purchased by, among others, Plaintiff John Shea and/or his employer.

       18.     Defendants and those with whom they were acting in concert manufactured and

distributed the paraquat that was used in formulating Defendants’ paraquat products and to which

Plaintiff John Shea was exposed, and formulated and distributed Defendants’ paraquat products

that contained the paraquat to which Plaintiff John Shea was exposed, intending or expecting that

these products would be sold and used in the State of Illinois.

       19.     When Plaintiff John Shea was exposed to paraquat, he neither knew nor could have

expected that paraquat was neurotoxic or that exposure to it could cause any neurological injury

or neurodegenerative disease.

       20.     When Plaintiff John Shea was exposed to paraquat, he neither knew nor could have

expected that wearing gloves, a mask, or other personal protective equipment or taking any other

precautions might have prevented or reduced the risk of a neurological injury or neurodegenerative

disease caused by exposure to paraquat.

       21.     Plaintiff John Shea only recently, within two years of this Complaint being filed,

learned that paraquat caused his injuries. Prior to this, he did not have knowledge of any facts that

would have put him on notice that his Parkinson’s Disease was due to Defendants’ product nor has

there been widespread media coverage that put him on notice.

       22.     Plaintiff did not know and was unable to learn of the connection between

Defendants’ product and his injuries due to the concealment of the information by Defendants and




                                                 5
       Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 6 of 51 Page ID #6




its ongoing campaign stating there is no connection between paraquat and Parkinson’s Disease.

See www.paraquat.com.

              B. Defendants

        23.       SCPLLC is a Delaware limited liability company with its principal place ofbusiness

in Greensboro, North Carolina. SCPLLC is a wholly‐owned subsidiary of Defendant SAG.

        24.       SAG is a foreign corporation with its principal place of business in Basel,

Switzerland.

        25.       CUSA is a Pennsylvania corporation with its principal place of business in San

Ramon, California.

III.    Subject matter jurisdiction

        26.       This Court has subject matter jurisdiction over this action because diversity

jurisdiction exists under 28 U.S.C. § 1332(a)(3).

        27.       The matter in controversy exceeds the sum or value of $75,000, exclusiveof interest

and costs, because each Plaintiff seeks an amount that exceeds this sum or value on each of his or

her claims against each Defendant.

        28.       Complete diversity exists because this is an action between citizens of different

states in which a citizen or subject of a foreign state is an additional party, inthat:

              a. Plaintiff is a citizen of the State of Illinois;

              b. SCPLLC is a citizen of the States of Delaware and North Carolina;

              c. CUSA is a citizen of the States of Pennsylvania and California; and

              d. SAG is a citizen or subject of the nation of Switzerland.




                                                      6
      Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 7 of 51 Page ID #7




IV.     Personal jurisdiction

        29.      This Court has personal jurisdiction over each of the Defendants in this diversity

case because a state court in the State of Illinois would have such jurisdictionunder 735 ILCS 5/2‐

209, in that:

              a. Over a period of two (Chevron) to six (Syngenta) decades, each Defendant and/or
                 its predecessor(s), together with those with whom they were acting in concert,
                 manufactured paraquat for use as an active ingredient in paraquat products,
                 distributed paraquat to formulators of paraquat products, formulated paraquat
                 products, marketed paraquat products to the Illinois agricultural community, and/or
                 distributed paraquat products, intending that such products regularly would be, and
                 knowing they regularly were, sold and used in the State of Illinois;

              b. Plaintiff’s claims against each Defendant arise out of these contacts between the
                 Defendant and/or its predecessor(s), together with those with whom they were
                 acting in concert, with the State of Illinois; and

              c. These contacts between each Defendant and/or its predecessors, together with those
                 with whom they were acting in concert, and the State of Illinois, were so regular,
                 frequent, and sustained as to provide fair warning that it might be hauled into court
                 there, such that requiring it to defend this action in the State of Illinois does not
                 offend traditional notions of fair play and substantial justice.

 V.     Venue

        30.      Venue is proper in this district under 28 U.S.C. § 1391(b) because a substantial part

of the events or omissions giving rise to the claim occurred in this district, in that Plaintiffs’ claims

arise from injuries caused by the exposure of Plaintiff John Shea to paraquat from paraquat

products that were distributed and sold for use in this district, were purchased or purchased for use

in this district, and were being used in this district when the exposures that caused the injuries

occurred.




                                                   7
      Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 8 of 51 Page ID #8




VI.    Allegations common to all causes of action

             A. Defendants and their predecessors

                 1.      Syngenta Crop Protection LLC and Syngenta AG

       31.      SAG is the successor in interest to the crop‐protection business of each of its

predecessors, AstraZeneca PLC (“AstraZeneca”), Zeneca Group PLC (“Zeneca Group”), ICI PLC,

ICI Limited, and Plant Protection Limited (“PP Limited”) and their respective crop‐protection

subsidiaries (collectively, “SAG’s predecessors”), in that:

             a. SAG, and each of SAG’s predecessors, was the result of a corporate name change
                by, de facto consolidation or merger of, or mere continuation of, its immediate
                predecessor(s); and/or

             b. SAG has expressly or impliedly agreed to assume any liability on claims arising
                from the historical operation of the crop‐protection business of each of SAG’s
                predecessors

       32.      SCPLLC is the successor in interest to the crop‐protection business of each of its

predecessors, Syngenta Crop Protection, Inc. (“SCPI”), Zeneca Ag Products, Inc. (“Zeneca Ag”),

Zeneca, Inc. (“Zeneca”), ICI Americas, Inc. (“ICIA”), ICI United States, Inc. (“ICI US”), and ICI

America Inc. (“ICI America”) (collectively, “SCPLLC’s predecessors”), in that:

             a. SCPLLC, and each of SCPLLC’s predecessors, was the result of a corporate name
                change by, de facto consolidation or merger of, or mere continuation of, its
                immediate predecessor(s); and/or

             b. SCPLLC has expressly or impliedly agreed to assume any liability on claims arising
                from the historical operation of the crop‐protection business of each of SCPLLC’s
                predecessors.

       33.      At all relevant times, SCPLLC, SCPI, Zeneca Ag, Zeneca, ICIA, ICI US, and/or

ICI America was a wholly‐owned U.S. crop‐protection subsidiary of SAG or a predecessor of

SAG.




                                                 8
        Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 9 of 51 Page ID #9




         34.      At all relevant times, PP Limited was a wholly‐owned U.K. crop‐ protection

subsidiary of ICI Limited, an unincorporated division of ICI Limited, or an unincorporated division

of ICI PLC.

         35.      At all relevant times, SAG and its predecessors exercised a degree of control over

their crop‐protection subsidiaries so unusually high that these subsidiarieswere their agents or alter

egos.

                   2.     Chevron U.S.A., Inc.

         36.      CUSA is the successor in interest to CHEVRON’s crop‐protection business, in that

it has expressly assumed any liability on claims arising from the historical operation of that

business.

               B. Defendants’ and their predecessors’ involvement in the U.S. paraquatbusiness

         37.      ICI Limited discovered the herbicidal properties of paraquat in the mid‐ 1950s;

developed herbicide formulations containing paraquat as an active ingredient inthe early 1960s;

and produced the first commercial paraquat formulation, which it registered it in England and

introduced in certain markets under the brand name GRAMOXONE®, in 1962.

         38.      ICI Limited was awarded a U.S. patent on herbicide formulations containing

paraquat as an active ingredient in 1962.

         39.      In May 1964, ICI Limited, PP Limited, and CHEVRON entered into anagreement

for the distribution of paraquat in the U.S. and the licensing of certain paraquat‐related patents,

trade secrets, and other intellectual property (“paraquat licensing and distribution agreement”).

         40.      As a result of the May 1964 paraquat licensing and distribution agreement, paraquat

became commercially available for use in the U.S. in or about 1965.




                                                   9
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 10 of 51 Page ID #10




       41.     In April 1975, ICI Limited, ICI US, and CHEVRON entered into a new paraquat

licensing and distribution agreement that superseded the May 1964 agreement.

       42.     In November 1981, ICIA, CHEVRON, and ICI PLC entered into a new paraquat

licensing and distribution agreement, effective January 1982, which superseded in part and

amended in part the April 1975 agreement.

       43.     From approximately May 1964 through approximately September 1986, pursuant

to these paraquat licensing and distribution agreements, ICI and CHEVRON acted in concert in

all aspects of the U.S. paraquat business.

       44.     In September 1986, ICI and CHEVRON entered into an agreement terminating

their paraquat licensing and distribution agreement.

       45.     Under the September 1986 termination agreement, ICI paid CHEVRON for the

early termination of CHEVRON’s rights under their paraquat licensing and distribution agreement.

       46.     Although the September 1986 termination agreement gave ICI the right to buy, or

exchange for ICI‐labeled paraquat products, CHEVRON‐labeled paraquat products that

CHEVRON had already sold to its distributors, CHEVRON‐labeled paraquat products continued

to be sold for use in the U.S. after this agreement for some period of time unknown to Plaintiff.

       47.     SAG, SAG’s predecessors, and subsidiaries of SAG and its predecessors

(collectively, “SYNGENTA”), have at all relevant times manufactured more paraquat used as an

active ingredient in paraquat products formulated and distributed for sale and use in the U.S.,

including Illinois, than all other paraquat manufacturers combined.

       48.     From the mid‐1960s through at least 1986, SYNGENTA (as ICI) was the only

manufacturer of paraquat used as an active ingredient in paraquat products formulated and

distributed for sale and use in the U.S., including Illinois.



                                                  10
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 11 of 51 Page ID #11




       49.      From approximately September 1986 through the present, SYNGENTA has:


             a. manufactured paraquat for use as an active ingredient in paraquat products
                formulated and distributed for sale and use in the U.S., including Illinois;

             b. distributed paraquat for use as an active ingredient in paraquat products formulated
                and distributed for sale and use in the U.S., including Illinois;

             c. formulated paraquat products distributed for sale and use in the U.S., including
                Illinois; and

             d. distributed paraquat products for sale and use in the U.S., including Illinois.

             C. The use of paraquat products and Defendants’ knowledge thereof

       50.      Defendants’ paraquat products have been used in the U.S. to kill broadleafweeds

and grasses before the planting or emergence of more than 100 field, fruit, vegetable, and

plantation crops, to control weeds in orchards, and to desiccate (dry) plants before harvest. At all

relevant times, the use of Defendants’ paraquat products for these purposes was intended or

directed by or reasonably foreseeable to, and was known to or foreseen by, SYNGENTA and

CHEVRON.

       51.      Defendants’ paraquat products were commonly used multiple times per year on the

same ground, particularly when used to control weeds in orchards and in farm fields where multiple

crops are planted in the same growing season or year. At all relevant times, the use of Defendants’

paraquat products in this manner was intended or directed by or reasonably foreseeable to, and

was known to or foreseen by, SYNGENTA and CHEVRON.

       52.      Defendants’ paraquat products were typically sold to end users in the form of liquid

concentrates that were then diluted with water in the tank of a sprayer and applied by spraying the

diluted product onto target weeds. At all relevant times, the use of Defendants’ paraquat products




                                                  11
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 12 of 51 Page ID #12




in this manner was intended or directed by or reasonably foreseeable to, and was known to or

foreseen by, SYNGENTA and CHEVRON.

       53.      Defendants’ paraquat products were typically formulated with a surfactant or

surfactants, and/or a surfactant, surfactant product, or “crop oil,” which typically contains one or

more surfactants, was commonly added by users of Defendants’ products, to increase the ability

of paraquat to stay in contact with and penetrate the leaves of target plants and enter plant cells.

At all relevant times, the use of Defendants’ paraquat products as so formulated and/or with such

substances added was intended or directed by or reasonably foreseeable to, and was known to or

foreseen by, SYNGENTA and CHEVRON.

       54.      Knapsack sprayers, hand‐held sprayers, aircraft (i.e., crop dusters), trucks with

attached pressurized tanks, and tractor‐drawn pressurized tanks, were commonly used to apply

Defendants’ paraquat products. At all relevant times, the use of such equipment for that purpose

was intended or directed by or reasonably foreseeable to, and was known to or foreseen by,

SYNGENTA and CHEVRON.

             D. Exposure to paraquat and Defendants’ knowledge thereof

       55.      When Defendants’ paraquat products were used in a manner that was intended and

directed by or reasonably foreseeable to, and was known to or foreseen by, SYNGENTA and

CHEVRON, persons who used them and others nearby were commonly exposed to paraquat while

it was being mixed and loaded into the tanks of sprayers, including as a result of spills, splashes,

and leaks. At all relevant times, it was reasonably foreseeable to, and known to or foreseen by,

SYNGENTA and CHEVRON that such exposure commonly would and did occur and would and

did create a substantial risk of harm to the persons exposed.




                                                12
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 13 of 51 Page ID #13




       56.     When Defendants’ paraquat products were used in a manner that was intended and

directed by or reasonably foreseeable to, and was known to or foreseen by, SYNGENTA and

CHEVRON, persons who sprayed them, and others nearby while they were being sprayed or when

they recently had been sprayed, commonly were exposed to paraquat, including as a result of spray

drift (the movement of herbicide spray droplets from the target area to an area where herbicide

application was not intended, typically by wind), contact with sprayed plants and being exposed

by paraquat that was absorbed into the soil and ground water and wells. At all relevant times, it

was reasonably foreseeable to, and known to or foreseen by, SYNGENTA and CHEVRON, that

such exposure commonly would and did occur and would and did create a substantial risk of harm

to the persons exposed.

       57.     When Defendants’ paraquat products were used in a manner that was intended and

directed by or reasonably foreseeable to, and was known to or foreseen by, SYNGENTA and

CHEVRON, persons who used them and other persons nearby commonly were exposed to

paraquat, including as a result of spills, splashes, and leaks, while equipment used to spray it was

being emptied or cleaned or clogged spray nozzles, lines, or valves were being cleared. At all

relevant times, it was reasonably foreseeable to, and was known to or foreseen by, SYNGENTA

and CHEVRON that such exposure commonly would and did occur and would and did create a

substantial risk of harm to the persons exposed.

       58.     At all relevant times, it was reasonably foreseeable to, and was known to or

foreseen by, SYNGENTA and CHEVRON that when Defendants’ paraquat products were used in

a manner that was intended and directed by or reasonably foreseeable to, and was known to or

foreseen by, SYNGENTA and CHEVRON, and people were exposed to paraquat as a result,

paraquat could and did enter the human body via absorption through or penetration of the skin,



                                                   13
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 14 of 51 Page ID #14




mucous membranes, and other epithelialtissues, including tissues of the mouth, nose and nasal

passages, trachea, and conducting airways, particularly where cuts, abrasions, rashes, sores, or

other tissue damage was present, and that paraquat that entered the human body in one or more of

these ways would and did create a substantial risk of harm to people so exposed.

       59.     At all relevant times, it was reasonably foreseeable to, and was known to or

foreseen by, SYNGENTA and CHEVRON that when Defendants’ paraquat products were used in

a manner that was intended and directed by or reasonably foreseeable to, and was known to or

foreseen by, SYNGENTA and CHEVRON, and people were exposed to paraquat as a result,

paraquat could and did enter the human body via respiration into the lungs, including the deep

parts of the lungs where respiration (gas exchange) occurs, and that paraquat that entered the

human body in this way would and did create a substantial risk of harm to people so exposed.

       60.     At all relevant times, it was reasonably foreseeable to, and was known to or

foreseen by, SYNGENTA and CHEVRON that when Defendants’ paraquat products were used in

a manner that was intended and directed by or reasonably foreseeable to, and was known to or

foreseen by, SYNGENTA and CHEVRON, and people were exposed to paraquat as a result,

paraquat could and did enter the human body via ingestion into the digestive tract of small droplets

swallowed after entering the mouth, nose, or conducting airways, and that paraquat that entered

the human body in this way would and did create a substantial risk of harm to people so exposed.

       61.     At all relevant times, it was reasonably foreseeable to, and was known to or

foreseen by, SYNGENTA and CHEVRON that when Defendants’ paraquat products were used in

a manner that was intended and directed by or reasonably foreseeable to, and was known to or

foreseen by, SYNGENTA and CHEVRON, and people were exposed to paraquat as a result,

paraquat that entered the human body via ingestion into the digestive tract could and did enter the



                                                14
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 15 of 51 Page ID #15




enteric nervous system (the part of the nervous system that governs the function of the

gastrointestinal tract), and that paraquat that entered the enteric nervous system would and did

create a substantial risk of harm to people so exposed.

       62.     At all relevant times, it was reasonably foreseeable to, and was known to or

foreseen by, SYNGENTA and CHEVRON that when Defendants’ paraquat products were used in

a manner that was intended and directed by or reasonably foreseeable to, and was known to or

foreseen by, SYNGENTA and CHEVRON, and people were exposed to paraquat as a result,

paraquat that entered the human body, whether via absorption, respiration, or ingestion, could and

did enter the bloodstream, and that paraquat that entered the bloodstream would and did create a

substantial risk of harm to people so exposed.

       63.     At all relevant times, it was reasonably foreseeable to, and was known to or

foreseen by, SYNGENTA and CHEVRON that when Defendants’ paraquat products were used in

a manner that was intended and directed by or reasonably foreseeable to, and was known to or

foreseen by, SYNGENTA and CHEVRON, and people were exposed to paraquat as a result,

paraquat that entered the bloodstream could and did enter the brain, whether through the blood‐

brain barrier or parts of the brain not protected by the blood‐brain barrier, and that paraquat that

entered the brain would and did create a substantial risk of harm to people so exposed.

       64.     At all relevant times, it was reasonably foreseeable to, and was known to or

foreseen by, SYNGENTA and CHEVRON that when Defendants’ paraquat products were used in

a manner that was intended and directed by or reasonably foreseeable to, and was known to or

foreseen by, SYNGENTA and CHEVRON, and people were exposed to paraquat as a result,

paraquat that entered the nose and nasal passages could and did enter the brain through the

olfactory bulb (a part of the brain involved in the sense of smell), which is not protected by the



                                                 15
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 16 of 51 Page ID #16




blood‐brain barrier, and that paraquat that entered the olfactory bulb would and did create a

substantial risk of harm to people so exposed.

       65.      At all relevant times, it was reasonably foreseeable to, and was known to or

foreseen by, SYNGENTA and CHEVRON that when Defendants’ paraquat products were used in

a manner that was intended and directed by or reasonably foreseeable to, and was known to or

foreseen by, SYNGENTA and CHEVRON, and people were exposed to paraquat products that

contained surfactants or had surfactants added to them, the surfactants would and did increase the

toxicity of paraquat toxicity to humans by increasing its ability to stay in contact with or penetrate

cells and cellular structures, including but not limited to the skin, mucous membranes, and other

epithelial and endothelial tissues, including tissues of the mouth, nose and nasal passages, trachea,

conducting airways, lungs, gastrointestinal tract, blood‐brain barrier, and neurons, and that this

would and did increase the already substantial risk of harm to people so exposed.

             E. Parkinson’s disease

       66.      Parkinson’s disease is a progressive neurodegenerative disorder of the brain that

affects primarily the motor system, the part of the central nervous system thatcontrols movement.

       67.      The characteristic symptoms of Parkinson’s disease are its “primary” motor

symptoms: resting tremor (shaking movement when the muscles are relaxed), bradykinesia

(slowness in voluntary movement and reflexes), rigidity (stiffness and resistance to passive

movement), and postural instability (impaired balance).

       68.      Parkinson’s disease’s primary motor symptoms often result in “secondary” motor

symptoms such as freezing of gait; shrinking handwriting; mask‐ like expression; slurred,

monotonous, quiet voice; stooped posture; muscle spasms; impaired coordination; difficulty

swallowing; and excess saliva and drooling caused by reduced swallowing movements.



                                                 16
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 17 of 51 Page ID #17




       69.     Non‐motor symptoms—such as loss of or altered sense of smell; constipation; low

blood pressure on rising to stand; sleep disturbances; and depression—are present in most cases

of Parkinson’s disease, often for years before any of the primary motor symptoms appear.

       70.     There is currently no cure for Parkinson’s disease; no treatment will stop or reverse

its progression, and the treatments most commonly prescribed for its motor symptoms tend to

become progressively less effective, and to cause unwelcome side effects, the longer they are used.

       71.     The selective degeneration and death of dopaminergic neurons (dopamine‐

producing nerve cells) in a part of the brain called the substantia nigra pars compacta (“SNpc”) is

one of the primary pathophysiological hallmarks of Parkinson’s disease.

       72.     Dopamine is a neurotransmitter (a chemical messenger that transmits signals from

one neuron to another neuron, muscle cell, or gland cell) that is critical to the brain’s control of

motor function (among other things).

       73.     The death of dopaminergic neurons in the SNpc decreases the production of

dopamine.

       74.     Once dopaminergic neurons die, they are not replaced; when enough dopaminergic

neurons have died, dopamine production falls below the level the brain requires for proper control

of motor function, resulting in the motor symptoms of Parkinson’s disease.

       75.     The presence of Lewy bodies (insoluble aggregates of a protein called alpha‐

synuclein) in many of the remaining dopaminergic neurons in the SNpc is another of the primary

pathophysiological hallmarks of Parkinson’s disease.

       76.     Dopaminergic neurons are particularly susceptible to oxidative stress, a disturbance

in the normal balance between oxidants present in cells and cells’ antioxidant defenses.




                                                17
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 18 of 51 Page ID #18




       77.      Scientists who study Parkinson’s disease generally agree that oxidative stress is a

major factor in—if not the precipitating cause of—the degeneration and death of dopaminergic

neurons in the SNpc and the accumulation of Lewy bodies in the remaining dopaminergic neurons

that are the primary pathophysiological hallmarks of Parkinson’s disease.

             F. Paraquat’s toxicity

       78.      Paraquat is highly toxic to both plants and animals because it causes andcontributes

to cause the degeneration and death of living cells in both plants and animals.

       79.      Paraquat causes and contributes to cause the degeneration and death of plant and

animal cells both directly, through oxidation, and indirectly, through oxidative stress created or

aggravated by the “redox cycling” of paraquat; these processes damage lipids, proteins, and nucleic

acids, molecules that are essential components of the structures and functions of living cells, and

interfere with cellular functions—in plant cells, with photosynthesis, and in animal cells, with

cellular respiration—that are essential to cellular health.

       80.      In both plant and animal cells, paraquat undergoes redox cycling that creates or

aggravates oxidative stress because of the “redox properties” inherent in paraquat’s chemical

composition and structure: paraquat is both a strong oxidant and has a high propensity to undergo

redox cycling, and to do so repeatedly, in the presence of a suitable reductant and molecular

oxygen, both of which are present in all living cells.

       81.      The redox cycling of paraquat in living cells creates a “reactive oxygen species”

known as superoxide radical, an extremely reactive molecule that can and often does initiate a

cascading series of chemical reactions that can and often do create other reactive oxygen species

that damage lipids, proteins, and nucleic acids, molecules that are essential components of the

structures and functions of living cells.



                                                  18
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 19 of 51 Page ID #19




       82.        Because the redox cycling of paraquat can repeat indefinitely in the conditions

typically present in living cells, a single molecule of paraquat can trigger the production of

countless molecules of destructive superoxide radical. After even a tiny amount of paraquat enters

the human brain, paraquat molecules continue to undergo redox cycling and continue to cause

damage to human brain cells. This repeated cycling continues in the presence of oxygen and

continues to cause the death of dopaminergic neurons, eventually resulting in the onset of

Parkinson’s disease. However, even after the onset of Parkinson’s disease, the redox cycling

continues to cause brain cell damage and death for as long as the victim lives.

       83.        The oxidation and redox potentials of paraquat have been known to science since

at least the 1930s, and in the exercise of ordinary care should have been known, and were known,

to SYNGENTA and CHEVRON at all relevant times.

       84.        That paraquat is highly toxic to all living cells—both plant cells and all types of

animal cells—has been known to science since at least the mid‐1960s, and in the exercise of

ordinary care should have been known, and was known, to SYNGENTA and CHEVRON at all

relevant times.

       85.        The high toxicity of paraquat to living cells of all types creates a substantial risk of

harm to persons exposed to paraquat, which SYNGENTA and CHEVRON should have known in

the exercise of ordinary care, and did know, at all relevant times.

       86.        The same oxidation and redox potentials that make paraquat highly toxic to plant

cells and other types of animal cells make paraquat highly toxic to nerve cells, including

dopaminergic neurons, and create a substantial risk of neurotoxic harm to persons exposed to

paraquat. SYNGENTA and CHEVRON should have known this in the exercise of ordinary care,

and did know this, at all relevant times.



                                                    19
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 20 of 51 Page ID #20




             G. Paraquat and Parkinson’s disease

       87.      The scientific community overwhelmingly agrees that paraquat causes Parkinson’s

disease.

       88.      Although Parkinson’s disease is not known to occur naturally in any species other

than humans, Parkinson’s disease research is often performed using “animal models,” in which

scientists artificially produce in laboratory animals’ conditions that show features characteristic of

Parkinson’s disease in humans.

       89.      Paraquat is one of only a handful of toxins that scientists use to produce animal

models of Parkinson’s disease.

       90.      In animal models of Parkinson’s disease, hundreds of studies involving various

routes of exposure have found that paraquat causes the degeneration and death of dopaminergic

neurons in the SNpc, other pathophysiology consistent with that seen in human Parkinson’s

disease, and motor deficits and behavioral changes consistent with those commonly seen in human

Parkinson’s disease.

       91.      Hundreds of in vitro studies (experiments in a test tube, culture dish, or other

controlled experimental environment) have found that paraquat causes the degeneration and death

of dopaminergic neurons.

       92.      Many epidemiological studies (studies of the patterns and causes of disease in

defined populations) have found an association between paraquat exposure and Parkinson’s

disease, including multiple studies finding a two‐ to five‐fold or greater increase in the risk of

Parkinson’s disease in populations with occupational exposure to paraquat compared to

populations without such exposure.




                                                 20
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 21 of 51 Page ID #21




             H. Paraquat regulation

       93.      The Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7 U.S.C. § 136

et seq., which regulates the distribution, sale, and use of pesticides within the U.S., requires that

pesticides be registered with the EPA prior to their distribution,sale, or use, except as described by

FIFRA. 7 U.S.C. 136a(a).

       94.      As part of the pesticide registration process, the EPA requires, among other things,

a variety of tests to evaluate the potential for exposure to pesticides, toxicity to people and other

potential non‐target organisms, and other adverse effectson the environment.

       95.      As a general rule, FIFRA requires registrants—not the EPA—to perform health and

safety testing of pesticides, and the EPA generally does not perform such testing.

       96.      The EPA registers (or re‐registers) a pesticide if it believes, based largely on studies

and data submitted by the registrant, that:

             a. its composition is such as to warrant the proposed claims for it, 7 U.S.C. §
                136a(c)(5)(A);

             b. its labeling and other material required to be submitted comply with the
                requirements of FIFRA, 7 U.S.C. § 136a(c)(5)(B);

             c. it will perform its intended function without unreasonable adverse effects on the
                environment, 7 U.S.C. § 136a(c)(5)(C); and

             d. when used in accordance with widespread and commonly recognized practice it
                will not generally cause unreasonable adverse effects on the environment, 7 U.S.C.
                § 136a(c)(5)(D).

       97.      FIFRA defines “unreasonable adverse effects on the environment” as “any

unreasonable risk to man or the environment, taking into account the economic, social, and

environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb).




                                                  21
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 22 of 51 Page ID #22




       98.      Under FIFRA, “As long as no cancellation proceedings are in effect registration of

a pesticide shall be prima facie evidence that the pesticide, its labeling and packaging comply with

the registration provisions of [FIFRA].” 7 U.S.C. § 136a(f)(2).

       99.      However, FIFRA further provides that “In no event shall registration of an article

be construed as a defense for the commission of any offense under [FIFRA].”

 7 U.S.C. § 136a(f)(2).

       100.     FIFRA further provides that “…it shall be unlawful for any person in any State to

distribute or sell to any person… any pesticide which is… misbranded.”

 7 U.S.C. § 136j(a)(1)(E).

       101.     A pesticide is misbranded under FIFRA if, among other things:

             a. its labeling bears any statement, design, or graphic representation relative thereto
                or to its ingredients which is false or misleading in any particular, 7 U.S.C. §
                136(q)(1)(A);

             b. the labeling accompanying it does not contain directions for use which are
                necessary for effecting the purpose for which the product is intended and if
                complied with, together with any requirements imposed under section 136a(d) of
                this title, are adequate to protect health and the environment, 7 U.S.C. §
                136(q)(1)(F); or

             c. the label does not contain a warning or caution statement which may be necessary
                and if complied with, together with any requirements imposed under section
                136a(d) of this title, is adequate to protect health and the environment,” 7 U.S.C. §
                136(q)(1)(G).

       102.     Plaintiff does not seek in this action to impose on Defendants any labeling or

packaging requirement in addition to or different from those required under FIFRA; accordingly,

any allegation in this complaint that a Defendant breached a duty to provide adequate directions

for the use of paraquat or warnings about paraquat, breached a duty to provide adequate packaging

for paraquat, or concealed, suppressed, or omitted to disclose any material fact about paraquat or

engaged in any unfair or deceptive practice regarding paraquat, is intended and should be construed

                                                 22
       Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 23 of 51 Page ID #23




to be consistent with that alleged breach, concealment, suppression, or omission, or unfair or

deceptive practice, having rendered the paraquat “misbranded” under FIFRA.

         103.     Plaintiffs bring claims and seek relief in this action only under state law. Plaintiffs

do not bring any claims or seek any relief in this action under FIFRA.

VII.     Allegations common to specific causes of action5

             A. Strict product liability – design defect

         104.     At all relevant times, Defendants and those with whom they were acting in concert

were engaged in the business of designing, manufacturing, and selling paraquat within the U.S.

         105.     At all relevant times, Defendants and those with whom they were acting in concert

intended and expected that Defendants’ paraquat products6 would be sold and used in the State of

Illinois.

         106.     Defendants and those with whom they were acting in concert developed, registered,

manufactured, distributed, and sold paraquat for use in formulating Defendants’ paraquat products,

and developed, registered, formulated and distributed Defendants’ paraquat products for sale and

use in the U.S., including Illinois.




5
  When used in an allegation in section VII or VIII of this Complaint, where the name of the party is not specified:
(1) “Defendant” refers to the Defendant or Defendants from whom relief is sought in the Countin which the
allegation appears or is incorporated and/or the predecessors of that Defendant or those Defendants; and (2)
“Plaintiff” refers: (a) to the Plaintiff seeking relief in the Count in which the allegation appears or is incorporated,
where the Count seeks damages for personal injuries; or (b) to the spouse of the Plaintiff seeking relief in the Count
in which the allegation appears or is incorporated, where the Count seeks damages for loss of society or consortium.
6
  When used in an allegation in section VII or VIII of this Complaint, “Defendants’ paraquat products”: (1) refers to
ICI‐CHEVRON paraquat products and/or ICI‐SYNGENTA paraquat products when the allegation appears or is
incorporated in a Count directed to SCPLLC and SAG; refers only to ICI‐ CHEVRON paraquat products when the
allegation appears or is incorporated in a Count directed to CUSA.



                                                          23
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 24 of 51 Page ID #24




       107.    Upon information and belief, for many years, Plaintiff used Defendants’ paraquat

products in Illinois repeatedly and regularly for hours at a time, resulting in the repeated, regular,

and prolonged exposure of Plaintiff to paraquat.

       108.    At all relevant times, Defendants’ paraquat products were in a defective condition

that made them unreasonably dangerous when used in a manner that was intended or directed by

or reasonably foreseeable to, and was known to or foreseen by, Defendants and those with whom

they were acting in concert, in that:

           a. they were designed, manufactured, formulated, and packaged such that when so
              used, paraquat was likely to be inhaled, ingested, and absorbed into the bodies of
              persons who used them, were nearby while they were being used, or entered fields
              or orchards where they had been sprayed or areas near where they had been sprayed;
              and

           b. when inhaled, ingested, or absorbed into the bodies of persons who used them, were
              nearby while they were being used, or entered fields or orchards where they had
              been sprayed or areas near where they had been sprayed, paraquat was likely to
              cause or contribute to cause latent, permanent, and cumulative neurological
              damage, and repeated exposures were likely to cause or contribute to cause
              clinically significant neurodegenerative disease, including Parkinson’s disease, to
              develop over time and manifest long after exposure.

       109.    At all relevant times, this defective condition in Defendants’ paraquat products

existed when they left the control of Defendants and those with whom they were acting in concert

and were placed into the stream of commerce.

       110.    At all relevant times, Defendants and those with whom they were acting in concert

knew or foresaw that this defective condition of Defendants’ paraquat products would create a

substantial risk of harm to persons who used them, were nearby while they were being used, or

entered fields or orchards where they had been sprayed or areas near where they had been sprayed,

but in conscious disregard for the safety of others, including Plaintiff, continued to place them into

the stream of commerce.



                                                 24
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 25 of 51 Page ID #25




        111.    As a result of this defective condition, Defendants’ paraquat products either failed

to perform in the manner reasonably to be expected in light of their nature and intended function,

or the magnitude of the dangers outweighed their utility.

        112.    At all relevant times, Defendants’ paraquat products were used in a manner that

was intended or directed by or reasonably foreseeable to, and was known to or foreseen by,

Defendants and those with whom they were acting in concert.

        113.    At all relevant times, Defendants concealed the defective condition of their product

from Plaintiff thus preventing Plaintiff from discovering the causal link between their injury and

paraquat.

            B. Strict product liability – failure to warn

        114.    At all relevant times, Defendants and those with whom it was acting inconcert were

engaged in the U.S. paraquat business.

        115.    At all relevant times, Defendants and those with whom it was acting in concert

intended and expected that Defendants’ paraquat products would be sold andused in the State of

Illinois.

        116.    Defendants and those with whom they were acting in concert developed, registered,

manufactured, distributed, and sold paraquat for use in formulating Defendants’ paraquat products,

and developed, registered, formulated and distributedDefendants’ paraquat products for sale and

use in the U.S., including Illinois.

        117.    For many years, Plaintiff used Defendants’ paraquat products in Illinois repeatedly

and regularly for hours at a time, resulting in the repeated, regular, and prolonged exposure of

Plaintiff to paraquat.




                                                 25
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 26 of 51 Page ID #26




       118.    At all relevant times, Defendants and those with whom they were acting in concert

should have known in the exercise of ordinary care, and did know, that when used in a manner that

was intended or directed by or reasonably foreseeable to, and was known to or foreseen by,

Defendants and those with whom they were acting in concert:

           a. Defendants’ paraquat products were designed, manufactured, formulated, and
              packaged such that when so used, paraquat was likely to be inhaled, ingested, and
              absorbed into the bodies of persons who used them, were nearby while they were
              being used, or entered fields or orchards where they had been sprayed or areas near
              where they had been sprayed; and

           b. when inhaled, ingested, or absorbed into the bodies of persons who used them, were
              nearby while they were being used, or entered fields or orchards where they had
              been sprayed or areas near where they had been sprayed, paraquat was likely to
              cause or contribute to cause latent, cumulative, and permanent neurological
              damage, and repeated exposures were likely to cause or contribute to cause
              clinically significant neurodegenerative disease, including Parkinson’s disease, to
              develop over time and manifest long after exposure.

       119.    At all relevant times, Defendants’ paraquat products were in a defective condition

that made them unreasonably dangerous when used in a manner that was intended or directed by

or reasonably foreseeable to, and was known to or foreseen by, Defendants and those with whom

they were acting in concert, in that:

           a. they were not accompanied by directions for use that would have made paraquat
              unlikely to be inhaled, ingested, and absorbed into the bodies of persons who used
              them, were nearby while they were being used, or entered fields or orchards where
              they had been sprayed or areas near where they had been sprayed; and

           b. they were not accompanied by a warning that when inhaled, ingested, or absorbed
              into the bodies of persons who used them, were nearby while they were being used,
              or entered fields or orchards where they had been sprayed or areas near where they
              had been sprayed, paraquat was likely to cause or contribute to cause latent,
              cumulative, and permanent neurological damage, and that repeated exposures were
              likely to cause or contribute to cause clinically significant neurodegenerative
              disease, including Parkinson’s disease, to develop over time and manifest long after
              exposure.




                                               26
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 27 of 51 Page ID #27




        120.   At all relevant times, this defective condition in Defendants’ paraquat products

existed when they left the control of Defendants and those with whom they were acting in concert

and were placed into the stream of commerce.

        121.   At all relevant times, Defendants and those with whom they were acting in concert

knew this defective condition of Defendants’ paraquat products created a substantial risk of harm

to persons who used them, were nearby while they were being used, or entered fields or orchards

where they had been sprayed or areas near where they had been sprayed, but in conscious disregard

for the safety of others, including Plaintiff, continued to place them into the stream of commerce.

        122.   As a result of this defective condition, Defendants’ paraquat products either failed

to perform in the manner reasonably to be expected in light of their nature and intended function,

or the magnitude of the dangers outweighed their utility.

        123.   At all relevant times, Defendants’ paraquat products were used in a manner that

was intended or directed by or reasonably foreseeable to, and was known to or foreseen by,

Defendants and those with whom they were acting in concert.

        124.   At all relevant times, Defendants’ concealed the defective condition of their product

from Plaintiff thus preventing Plaintiff from discovering the causal link between their injury and

paraquat.

            C. Negligence

        125.   At all relevant times, Defendants and those with whom they were acting inconcert

were engaged in the U.S. paraquat business.

        126.   At all relevant times, Defendants and those with whom they were acting in concert

intended and expected that Defendants’ paraquat products would be sold and used in the State of

Illinois.



                                                27
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 28 of 51 Page ID #28




        127.    Defendants and those with whom they were acting in concert developed, registered,

manufactured, distributed, and sold paraquat for use in formulating Defendants’ paraquat products,

and developed, registered, formulated and distributed Defendants’ paraquat products for sale and

use in the U.S., including Illinois.

        128.    Upon information and belief, for many years, Plaintiff used Defendants’ paraquat

products in Illinois repeatedly and regularly for hours at a time, resulting in the repeated, regular,

and prolonged exposure of Plaintiff to paraquat.

        129.    At all relevant times, in designing, manufacturing, and distributing paraquat for use

in formulating paraquat products and in designing, formulating, packaging, labeling, and

distributing paraquat products, Defendants and those with whom they were acting in concert owed

a duty to exercise ordinary care for the health and safety of persons, including Plaintiff, whom it

was reasonably foreseeable could be exposed to paraquat in such products.

        130.    When Defendants and those with whom they were acting in concert designed,

manufactured, and distributed paraquat for use in formulating Defendants’ paraquat products and

designed, formulated, packaged, labeled, and distributed Defendants’ paraquat products, it was

reasonably foreseeable and in the exercise of ordinary care Defendant should have known, and

Defendant did know, that when Defendants’ paraquat products were used in a manner that was

intended or directed by or reasonably foreseeable to, and was known to or foreseen by, Defendants

and those with whom they were acting in concert:

            a. they were designed, manufactured, formulated, and packaged such that paraquat
               was likely to be inhaled, ingested, and absorbed into the bodies of persons who used
               them, were nearby while they were being used, or entered fields or orchards where
               they had been sprayed or areas near where they had been sprayed; and

            b. when inhaled, ingested, or absorbed into the bodies of persons whoused them, were
               nearby while they were being used, or entered fields or orchards where they had
               been sprayed or areas near where they had been sprayed, paraquat was likely to

                                                 28
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 29 of 51 Page ID #29




               cause or contribute to cause latent, cumulative, and permanent neurological
               damage, and repeated exposures were likely to cause or contribute to cause
               clinically significant neurodegenerative disease, including Parkinson’s disease, to
               develop over time and manifest long after exposure.

       131.    In breach of their duty to Plaintiff, Defendants and those with whom they were

acting in concert negligently, and in conscious disregard for the safety of others:

           a. failed to design, manufacture, formulate, and package Defendants’ paraquat
              products to make paraquat unlikely to be inhaled, ingested, and absorbed into the
              bodies of persons who used them, were nearby while they were being used, or
              entered fields or orchards where they had been sprayed or areas near where they
              had been sprayed;

           b. designed and manufactured paraquat and designed and formulated Defendants’
              paraquat products such that when inhaled, ingested, or absorbed into the bodies of
              persons who used Defendants’ paraquat products, were nearby while they were
              being used, or entered fields or orchards where they had been sprayed or areas near
              where they had been sprayed, paraquat was likely to cause or contribute to cause
              latent, cumulative, and permanent neurological damage, and repeated exposures
              were likely to cause or contribute to cause clinically significant neurodegenerative
              disease, including Parkinson’s disease, to develop over time and manifest long after
              exposure;

           c. failed to perform adequate testing to determine the extent to which exposure to
              paraquat was likely to occur through inhalation, ingestion, and absorption into the
              bodies of persons who used Defendants’ paraquat products, were nearby while they
              were being used, or entered fields or orchards where they had been sprayed or areas
              near where they had been sprayed;

           d. failed to perform adequate testing to determine the extent to which spray drift from
              Defendants’ paraquat products was likely to occur, including their propensity to
              drift, the distance they were likely to drift, and the extent to which paraquat spray
              droplets were likely to enter the bodies of persons spraying Defendants’ paraquat
              products or nearby during or after spraying;

           e. failed to perform adequate testing to determine the extent to which paraquat, when
              inhaled, ingested, or absorbed into the bodies of persons who used Defendants’
              paraquat products, were nearby while they were being used, or entered fields or
              orchards where they had been sprayed or areas near where they had been sprayed,
              was likely to cause or contribute to cause latent, cumulative, and permanent
              neurological damage, and the extent to which repeated exposures were likely to
              cause or contribute to cause clinically significant neurodegenerative disease,
              including Parkinson’s disease, to develop over time and manifest long after
              exposure;

                                                 29
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 30 of 51 Page ID #30




           f. failed to perform adequate testing to determine the extent to which paraquat, when
              formulated or mixed with surfactants or other pesticides or used along with other
              pesticides, and inhaled, ingested, or absorbed into the bodies of persons who used
              Defendants’ paraquat products, were nearby while they were being used, or entered
              fields or orchards where they had been sprayed or areas near where they had been
              sprayed, was likely to cause or contribute to cause latent, cumulative, and
              permanent neurological damage, and the extent to which repeated exposures were
              likely to cause or contribute to cause clinically significant neurodegenerative
              disease, including Parkinson’s disease, to develop over time and manifest long after
              exposure;

           g. failed to direct that Defendants’ paraquat products be used in a manner that would
              have made it unlikely for paraquat to have been inhaled, ingested, and absorbed
              into the bodies of persons who used them, were nearby while they were being used,
              or entered fields or orchards where they had been sprayed or areas near where they
              had been sprayed; and

           h. failed to warn that when inhaled, ingested, or absorbed into the bodies of persons
              who used Defendants’ paraquat products, were nearby while they were being used,
              or entered fields or orchards where they had been sprayed or areas near where they
              had been sprayed, paraquat was likely to cause or contribute to cause latent,
              cumulative, and permanent neurological damage, and repeated exposures were
              likely to cause or contribute to cause clinically significant neurodegenerative
              disease, including Parkinson’s disease, to develop over time and manifest long after
              exposure.

       132.     At all relevant times, Defendants’ paraquat products were used in a manner that

was intended or directed by or reasonably foreseeable to, and was known to or foreseen by,

Defendants and those with whom they were acting in concert.

       133.     At all relevant times, Defendants’ concealed the dangers of their product as listed

above from Plaintiff thus preventing Plaintiff from discovering the causal link between their injury

and paraquat.

           D. Public nuisance

       134.     At all relevant times, Defendants and those with whom they were acting inconcert

were engaged in the U.S. paraquat business.




                                                30
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 31 of 51 Page ID #31




        135.    At all relevant times, Defendants and those with whom they were acting in concert

intended and expected that Defendants’ paraquat products would be sold and used in the State of

Illinois.

        136.    Defendants and those with whom they were acting in concert developed, registered,

manufactured, distributed, and sold paraquat for use in formulating Defendants’ paraquat products,

and developed, registered, formulated and distributed Defendants’ paraquat products for sale and

use in the U.S., including Illinois.

        137.    Upon information and belief, for many years, Plaintiff used Defendants’ paraquat

products in Illinois repeatedly and regularly for hours at a time, resulting in the repeated, regular,

and prolonged exposure of Plaintiff to paraquat.

        138.    Article XI of the Illinois Constitution of 1970, Environment, Section 1, Public

Policy ‐ Legislative Responsibility, provides that:

        The public policy of the State and the duty of each person is to provide and maintain
        a healthful environment for the benefit of this and future generations.The General
        Assembly shall provide by law for the implementation and enforcement of this
        public policy.

        139.    Article XI of the Illinois Constitution of 1970, Environment, Section 2, Rights of

Individuals, provides that:

        Each person has the right to a healthful environment. Each person mayenforce this
        right against any party, governmental or private, through appropriate legal
        proceedings subject to reasonable limitation and regulation as the General
        Assembly may provide by law.

        140.    At all relevant times, Plaintiff had the right to a healthful environment while living

and working in the State of Illinois.

        141.    At all relevant times, Defendants and those with whom they were acting in concert

owed a duty to the public, including Plaintiff and other persons whom they could reasonably



                                                 31
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 32 of 51 Page ID #32




foresee were likely to use Defendants’ paraquat products or otherwise be in or near places where

they were being or recently had been used within the State of Illinois, to provide and maintain a

healthful environment in connection with the design,manufacture, and distribution of paraquat for

use in formulating Defendants’ paraquat products, and the design, formulation and distribution of

Defendants’ paraquat products, that Defendants intended and expected to be used in the State of

Illinois.

        142.   When Defendants and those with whom they were acting in concert designed,

manufactured, and distributed paraquat for use in formulating Defendants’ paraquat products and

designed, formulated, packaged, labeled, and distributed Defendants’ paraquat products, it was

reasonably foreseeable and in the exercise of ordinary care Defendant should have known, and

Defendant did know, that when Defendants’ paraquat products were used in a manner that was

intended or directed by or reasonably foreseeable to, and was known to or foreseen by, Defendants

and those with whom they were acting in concert:

            a. they were designed, manufactured, formulated, and packaged such that paraquat
               was likely to be inhaled, ingested, and absorbed into the bodies of persons who used
               them, were nearby while they were being used, or entered fields or orchards where
               they had been sprayed or areas near where they had been sprayed; and

            b. when inhaled, ingested, or absorbed into the bodies of persons who used them, were
               nearby while they were being used, or entered fields or orchards where they had
               been sprayed or areas near where they had been sprayed, paraquat was likely to
               cause or contribute to cause latent, cumulative, and permanent neurological
               damage, and repeated exposures were likely to cause or contribute to cause
               clinically significant neurodegenerative disease, including Parkinson’s disease, to
               develop over time and manifest long after exposure.

        143.   In breach of their duty to members of the public, including Plaintiff, Defendants

and those with whom they were acting in concert negligently, and in conscious disregard for the

safety of others:

            a. failed to design, manufacture, formulate, and package Defendants’ paraquat

                                                32
Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 33 of 51 Page ID #33




        products to make paraquat unlikely to be inhaled, ingested, and absorbed into the
        bodies of persons who used them, were nearby while they were being used, or
        entered fields or orchards where they had been sprayed or areas near where they
        had been sprayed;

     b. designed and manufactured paraquat and designed and formulated Defendants’
        paraquat products such that when inhaled, ingested, or absorbed into the bodies of
        persons who used Defendants’ paraquat products, were nearby while they were
        being used, or entered fields or orchards where they had been sprayed or areas near
        where they had been sprayed, paraquat was likely to cause or contribute to cause
        latent, cumulative, and permanent neurological damage, and repeated exposures
        were likely to cause or contribute to cause clinically significant neurodegenerative
        disease, including Parkinson’s disease, to develop over time and manifest long after
        exposure;

     c. failed to perform adequate testing to determine the extent to which exposure to
        paraquat was likely to occur through inhalation, ingestion, and absorption into the
        bodies of persons who used Defendants’ paraquat products, were nearby while they
        were being used, or entered fields or orchards where they had been sprayed or areas
        near where they had been sprayed;

     d. failed to perform adequate testing to determine the extent to which spray drift from
        Defendants’ paraquat products was likely to occur, including their propensity to
        drift, the distance they were likely to drift, and the extent to which paraquat spray
        droplets were likely to enter the bodies of persons spraying Defendants’ paraquat
        products or nearby during or after spraying;

     e. failed to perform adequate testing to determine the extent to which paraquat, when
        inhaled, ingested, or absorbed into the bodies of persons who used Defendants’
        paraquat products, were nearby while they were being used, or entered fields or
        orchards where they had been sprayed or areas near where they had been sprayed,
        was likely to cause or contribute to cause latent, cumulative, and permanent
        neurological damage, and the extent to which repeated exposures were likely to
        cause or contribute to cause clinically significant neurodegenerative disease,
        including Parkinson’s disease, to develop over time and manifest long after
        exposure;

     f. failed to perform adequate testing to determine the extent to which paraquat, when
        formulated or mixed with surfactants or other pesticides or used along with other
        pesticides, and inhaled, ingested, or absorbed into the bodies of persons who used
        Defendants’ paraquat products, were nearby while they were being used, or entered
        fields or orchards where they had been sprayed or areas near where they had been
        sprayed, was likely to cause or contribute to cause latent, cumulative, and
        permanent neurological damage, and the extent to which repeated exposures were
        likely to cause or contribute to cause clinically significant neurodegenerative
        disease, including Parkinson’s disease, to develop over time and manifest long after

                                          33
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 34 of 51 Page ID #34




                exposure;

            g. failed to direct that Defendants’ paraquat products be used in a manner that would
               have made it unlikely for paraquat to have been inhaled, ingested, and absorbed
               into the bodies of persons who used them, were nearby while they were being used,
               or entered fields or orchards where they had been sprayed or areas near where they
               had been sprayed; and

            h. failed to warn that when inhaled, ingested, or absorbed into the bodies of persons
               who used Defendants’ paraquat products, were nearby while they were being used,
               or entered fields or orchards where they had been sprayed or areas near where they
               had been sprayed, paraquat was likely to cause or contribute to cause latent,
               cumulative, and permanent neurological damage, and repeated exposures were
               likely to cause or contribute to cause clinically significant neurodegenerative
               disease, including Parkinson’s disease, to develop over time and manifest long after
               exposure.

        144.    At all relevant times, Defendants’ paraquat products were used in a manner that

was intended or directed by or reasonably foreseeable to, and was known to and foreseen by,

Defendants and those with whom they were acting in concert.

            E. Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS
               505/1, et seq.

        145.    At all relevant times, Defendants and those with whom they were acting in concert

were engaged in the U.S. paraquat business.

        146.    At all relevant times, Defendants and those with whom they were acting in concert

intended and expected that Defendants’ paraquat products would be sold and used in the State of

Illinois.

        147.    Defendants and those with whom they were acting in concert developed, registered,

manufactured, distributed, and sold paraquat for use in formulating Defendants’ paraquat products,

and developed, registered, formulated and distributed Defendants’ paraquat products for sale and

use in the U.S., including Illinois.




                                                34
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 35 of 51 Page ID #35




       148.    Plaintiff, a member of Plaintiff’s family, or Plaintiff’s employer purchased

Defendants’ paraquat products in Illinois for the purpose of controlling weeds and not for resale,

and for many years, Plaintiff used these products in Illinois repeatedly and regularly for hours at a

time, resulting in the repeated, regular, and prolonged exposure of Plaintiff to paraquat.

       149.    At all relevant times, Plaintiff, Defendant, and others with whom Defendant acted

in concert, were persons within the meaning of 815 ILCS 505/1(c).

       150.    At all relevant times, Plaintiff was a consumer within the meaning of 815 ILCS

505/1(e).

       151.    At all relevant times, Defendants and those with whom they were acting in concert

were engaged in the conduct of trade and commerce within the meaning of 815 ILCS 505/1(f).

       152.    The Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS

505/1 et seq., provides in pertinent part:

       Unfair methods of competition and unfair or deceptive acts or practices, including
       but not limited to the use or employment of any deception, fraud, false pretense,
       false promise, misrepresentation or the concealment, suppression, or omission of
       any material fact, with intent that others rely upon the concealment, suppression or
       omission of such material fact, or the use or employment of any practices described
       in Section 2 of the ‘Uniform Deceptive Trade Practices Act’, approved August 6,
       1965, in conduct of any trade or commerce are hereby declared unlawful, whether
       any person has in fact been misled, deceived, or damaged thereby.

       153.    At all relevant times, Defendants and those with whom they were acting in concert

had both constructive and actual knowledge that when Defendants’ paraquat products were used

in a manner that was intended or directed by or reasonably foreseeable to, and was known to or

foreseen by, Defendants and those with whom they were acting in concert:

            a. they were designed, manufactured, formulated, and packaged such that paraquat
               was likely to be inhaled, ingested, and absorbed into the bodies of persons who used
               them, were nearby while they were being used, or entered fields or orchards where
               they had been sprayed or areas near where they had been sprayed; and



                                                 35
   Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 36 of 51 Page ID #36




           b. when inhaled, ingested, or absorbed into the bodies of persons whoused them, were
              nearby while they were being used, or entered fields or orchards where they had
              been sprayed or areas near where they had been sprayed, paraquat was likely to
              cause or contribute to cause latent, cumulative, and permanent neurological
              damage, and repeated exposures were likely to cause or contribute to cause
              clinically significant neurodegenerative disease, including Parkinson’s disease, to
              develop over time and manifest long after exposure.

       154.   At all relevant times, Defendants and those with whom they were acting in concert

had both constructive and actual knowledge that:

           a. adequate testing had not been performed to determine the extent towhich exposure
              to paraquat was likely to occur through inhalation, ingestion, and absorption into
              the bodies of persons who used Defendants’ paraquat products, were nearby while
              they were being used, or entered fields or orchards where they had been sprayed or
              areas near where there had been sprayed;

           b. adequate testing had not been performed to determine the extent towhich spray drift
              was likely to occur when Defendants’ paraquat products were used, including their
              propensity to drift, the distance they were likely to drift, and the extent to which
              paraquat spray droplets were likely to enter the bodies ofpersons spraying or others
              nearby during or after spraying;

           c. adequate testing had not been performed to determine the extent towhich paraquat,
              when inhaled, ingested, or absorbed into the bodies of persons who used
              Defendants’ paraquat products, were nearby while they were being used, or entered
              fields or orchards where they had been sprayed or areas near where they had been
              sprayed, were likely to cause or contribute to cause latent, cumulative, and
              permanent neurological damage, and the extent to which repeated exposures were
              likely to cause or contribute to cause clinically significant neurodegenerative
              disease, including Parkinson’s disease, to develop over time and manifest long after
              exposure; and

           d. adequate testing had not been performed to determine the extent towhich paraquat,
              when formulated or mixed with surfactants or other pesticides or used along with
              other pesticides, and inhaled, ingested, or absorbed into the bodies of persons who
              used Defendants’ paraquat products, were nearby while they were being used, or
              entered fields or orchards where they had been sprayed or areas near where there
              had been sprayed, was likely to cause or contribute to cause latent, cumulative, and
              permanent neurological damage, and the extent to which repeated exposures were
              likely to cause or contribute to cause clinically significant neurodegenerative
              disease, including Parkinson’s disease, to develop over time and manifest long after
              exposure.




                                               36
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 37 of 51 Page ID #37




       155.    From the first date on which Defendants and those with whom they were acting in

concert placed Defendants’ paraquat products into the stream of commerce for use in the State of

Illinois through the last date on which Plaintiff was exposed to Defendants’ paraquat products,

Defendants and those with whom they were acting in concert engaged in unfair or deceptive acts

or practices, including but not limited to deception, fraud, false pretense, false promise,

misrepresentation or the concealment, suppression, or omission of material facts, in designing,

manufacturing, and distributing paraquat for use in formulating Defendants’ paraquat products for

distribution for sale and use in the State of Illinois and in designing, formulating, anddistributing

Defendants’ paraquat products for sale and use in the State of Illinois, in that they:

           a. concealed, suppressed, or omitted to disclose that Defendants’ paraquat products
              were designed, manufactured, formulated, and packaged such that paraquat was
              likely to be inhaled, ingested, and absorbed into the bodies of persons who used
              them, were nearby while they were being used, or entered fields or orchards where
              they had been sprayed or areas near where theyhad been sprayed;

           b. concealed, suppressed, or omitted to disclose that when inhaled, ingested, or
              absorbed into the bodies of persons who used Defendants’ paraquatproducts, were
              nearby while they were was being used, or entered fields or orchards where they
              had been sprayed or areas near where they had been sprayed, paraquat was likely
              to cause or contribute to cause latent, cumulative, and permanent neurological
              damage, and repeated exposures were likely to cause or contribute to cause
              clinically significant neurodegenerative disease, including Parkinson’s disease, to
              develop over time and manifest long after exposure;

           c. concealed, suppressed, or omitted to disclose that adequate testing had not been
              performed to determine the extent to which exposure to paraquat was likely to occur
              through inhalation, ingestion, and absorption into the bodiesof persons who used
              Defendants’ paraquat products, were nearby while they were being used, or entered
              fields or orchards where they had been sprayed orareas near where they had been
              sprayed;

           d. concealed, suppressed, or omitted to disclose that adequate testing had not been
              performed to determine the extent to which spray drift was likely to occur when
              Defendants’ paraquat products were used, including their propensity to drift, the
              distance they were likely to drift, and the extent to whichparaquat spray droplets
              were likely to enter the bodies of persons spraying or others nearby during or after
              spraying;

                                                 37
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 38 of 51 Page ID #38




           e. concealed, suppressed, or omitted to disclose that adequate testing had not been
              performed to determine the extent to which paraquat, when inhaled, ingested, or
              absorbed into the bodies of persons who used Defendants’ paraquat products, were
              nearby while they were being used, or entered fields ororchards where they had
              been sprayed or areas near where they had been sprayed, was likely to cause or
              contribute to cause latent, cumulative, and permanent neurological damage, and the
              extent to which repeated exposures were likely to cause or contribute to cause
              clinically significant neurodegenerative disease, including Parkinson’s disease, to
              develop over time and manifest long after exposure; and

           f. concealed, suppressed, or omitted to disclose that adequate testing had not been
              performed to determine the extent to which paraquat, when formulated or mixed
              with surfactants or other pesticides or used along with other pesticides, and inhaled,
              ingested, or absorbed into the bodies of persons who used Defendants’ paraquat
              products, were nearby while they were being used, or entered fields or orchards
              where they had been sprayed or areas near where they had been sprayed, was likely
              to cause or contribute to cause latent, cumulative, and permanent neurological
              damage, and the extent to which repeated exposures were likely to cause or
              contribute to cause clinically significant neurodegenerative disease, including
              Parkinson’s disease, to developover time and manifest long after exposure.

       156.    These acts and practices of Defendants and those with whom they were acting in

concert in designing, manufacturing, and distributing paraquat for use in formulating Defendants’

paraquat products for distribution for sale and use in the State of Illinois and in designing,

formulating, and distributing Defendants’ paraquat products for sale and use in the State of Illinois

were unfair because they offended public policy, were immoral, unethical, oppressive, and

unscrupulous, and caused substantial injury to consumers.

       157.    These acts and practices of Defendants and those with whom they were acting in

concert in designing, manufacturing, and distributing paraquat for use in formulating Defendants’

paraquat products for distribution for sale and use in the State of Illinois and in designing,

formulating, and distributing Defendants’ paraquat products for sale and use in the State of Illinois

offended the clearly stated public policy of the State of Illinois, as expressed in Article XI of the




                                                 38
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 39 of 51 Page ID #39




Illinois Constitution of 1970, Environment, Section 1, Public Policy ‐ Legislative Responsibility,

that:

        The public policy of the State and the duty of each person is to provide and maintain
        a healthful environment for the benefit of this and future generations. The General
        Assembly shall provide by law for the implementation and enforcement of this
        public policy.

        158.   These acts and practices of Defendants and those with whom they were acting in

concert in designing, manufacturing, and distributing paraquat for use in formulating Defendants’

paraquat products for distribution for sale and use in the State of Illinois and in designing,

formulating, and distributing Defendants’ paraquat products for sale and use in the State of Illinois

offended the clearly stated public policyof the State of Illinois, as expressed in Article XI of the

Illinois Constitution of 1970, Environment, Section 2, Rights of Individuals, that:

        Each person has the right to a healthful environment. Each person mayenforce this
        right against any party, governmental or private, through appropriate legal
        proceedings subject to reasonable limitation and regulation as the General
        Assembly may provide by law.

        159.   These acts and practices of Defendants and those with whom they were acting in

concert in designing, manufacturing, and distributing paraquat for use in formulating Defendants’

paraquat products for distribution for sale and use in the State of Illinois and in designing,

formulating, and distributing Defendants’ paraquat products for sale and use in the State of Illinois

were immoral and unethical, as they served only to benefit Defendants and those with whom they

were acting in concert at the expense of the heath of purchasers and users of Defendants’ paraquat

products and the public.

        160.   These acts and practices of Defendants and those with whom they were acting in

concert in designing, manufacturing, and distributing paraquat for use in formulating Defendants’

paraquat products for distribution for sale and use in the State of Illinois and in designing,



                                                 39
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 40 of 51 Page ID #40




formulating, and distributing Defendants’ paraquat products for sale and use in the State of Illinois

were likely to cause substantial injury to purchasers and users of paraquat and the public by

exposing them to unnecessary risks to their health.

       161.    These acts and practices of Defendants and those with whom they were acting in

concert in designing, manufacturing, and distributing paraquat for use in formulating Defendants’

paraquat products for distribution for sale and use in the State of Illinois and in designing,

formulating, and distributing Defendants’ paraquat products for sale and use in the State of Illinois

were likely to cause, and did cause, substantial injury to purchasers and users of paraquat and the

public in that but for these acts and practices, Defendants’ paraquat products would not have been

purchased for use in Illinois and persons who used them, were nearby while they wasbeing used,

or entered fields or orchards where they had been sprayed or areas near where it they been sprayed,

would not have been injured by exposure to paraquat.

       162.    Defendants and those with whom they were acting in concert in designing,

manufacturing, and distributing paraquat for use in formulating Defendants’ paraquat products for

distribution for sale and use in the State of Illinois and in designing, formulating, and distributing

Defendants’ paraquat products for sale and use in the State of Illinois committed these acts and

engaged in these practices in conscious disregard of the safety of others, including Plaintiff.

       163.    The injuries caused by these acts and practices of Defendants and those with whom

they were acting in concert in designing, manufacturing, and distributing paraquat for use in

formulating Defendants’ paraquat products for distribution for sale and use in the State of Illinois

and in designing, formulating, and distributing Defendants’ paraquat products for sale and use in

the State of Illinois—namely, purchasers’ monetary losses and the injuries and damages (including

monetary losses) to persons who used them, were nearby while they were being used, or entered



                                                 40
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 41 of 51 Page ID #41




fields or orchards where they had been sprayed or areas near where they had been sprayed,

including Plaintiff—are not outweighed by any countervailing benefit to consumers or

competition.

        164.    The injuries caused by these acts and practices of Defendants and those with whom

they were acting in concert in designing, manufacturing, and distributing paraquat for use in

formulating Defendants’ paraquat products for distribution for sale and use in the State of Illinois

and in designing, formulating, and distributing Defendants’ paraquat products for sale and use in

the State of Illinois—namely, purchasers’ monetary losses and the injuries and damages (including

monetary losses) to persons who used them, were nearby while they were being used, or entered

fields or orchards where they had been sprayed or areas near where they had been sprayed,

including Plaintiff—were not reasonably avoidable; because Defendants and those with whom

they were acting in concert had and failed to disclose material non‐public information, consumers

had no reason to anticipate the impending harm and thus avoid their injuries.

        165.    Defendants and those with whom they were acting in concert intended that

purchasers of Defendants’ paraquat products, including Plaintiff, purchase them in reliance on

these unfair and deceptive acts and practices.

        166.    The facts that Defendants and those with whom they were acting in concert

concealed, suppressed, or omitted to disclose were material to the decisions to purchase

Defendants’ paraquat products, and would not have been purchased had these facts been disclosed.

        167.    These unfair and deceptive acts and practices of Defendants and those with whom

they were acting in concert occurred in connection with their conduct of trade and commerce in

the State of Illinois.




                                                 41
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 42 of 51 Page ID #42




        168.    These unfair and deceptive acts and practices of Defendants and those with whom

they were acting in concert violated the Illinois Consumer Fraud and Deceptive Business Practices

Act, 815 ILCS §505/2, and the Uniform Deceptive Trade Practices Act, 815 ILCS §510/2.

        169.    Defendants and those with whom they were acting in concert committed these

unfair and deceptive practices knowing they created a substantial risk of harm to Plaintiff and

others who purchased and used Defendants’ paraquat products in Illinois.

            F. Breach of implied warranty of merchantability

        170.    At all relevant times, Defendants and those with whom they were acting inconcert

were engaged in the U.S. paraquat business.

        171.    At all relevant times, Defendants and those with whom they were acting in concert

intended and expected that Defendants’ paraquat products would be sold andused in the State of

Illinois.

        172.    Defendants and those with whom they were acting in concert developed,registered,

manufactured, distributed, and sold paraquat for use in formulating Defendants’ paraquat products,

and developed, registered, formulated and distributed Defendants’ paraquat products for sale and

use in the U.S., including Illinois.

        173.    Plaintiff used Defendants’ paraquat products in Illinois repeatedly and regularly for

hours at a time, resulting in the repeated, regular, and prolonged exposure of Plaintiff to paraquat.

        174.    At the time of each sale of Defendants’ paraquat products that resulted in Plaintiff’s

exposure to paraquat, Defendants and those with whom they were acting in concert impliedly

warranted that Defendants’ paraquat products were of merchantable quality, including that they

were fit for the ordinary purposes for which such goods were used, pursuant to section 2‐314 of

the Uniform Commercial Code, 810 ILCS 5/2‐ 314.



                                                 42
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 43 of 51 Page ID #43




       175.    Defendants and those with whom they were acting in concert breached this

warranty as to each sale of Defendants’ paraquat products that resulted in Plaintiff’s exposure to

paraquat, in that Defendants’ paraquat products were not of merchantable quality because they

were not fit for the ordinary purposes for which such goods were used, and in particular:

           a. they were designed, manufactured, formulated, and packaged such that paraquat
              was likely to be inhaled, ingested, and absorbed into the bodies of persons who used
              them, were nearby while they were being used, or entered fields or orchards where
              they had been sprayed or areas near where they had been sprayed; and

           b. when inhaled, ingested, or absorbed into the bodies of persons who used
              Defendants’ paraquat products, were nearby while they were being used, or entered
              fields or orchards where they had been sprayed or areas near where they had been
              sprayed, paraquat was likely to cause or contribute to cause latent, cumulative, and
              permanent neurological damage, and repeated exposures were likely to cause or
              contribute to cause clinically significant neurodegenerative disease, including
              Parkinson’s disease, to develop over time and manifest long after exposure.

              COUNT 1 – STRICT PRODUCT LIABILITY – DESIGN DEFECT
                   PLAINTIFF v. DEFENDANTS SCPLLC AND SAG

       176.    Plaintiff John Shea incorporates in this Count by reference paragraphs 1 through

173 of this Complaint.

       177.    As a direct and proximate result of the defective and unreasonably dangerous

condition of Defendants’ paraquat products, Plaintiff John Shea developed Parkinson’s disease;

has suffered severe and permanent physical pain, mental anguish, and disability, and will continue

to do so for the remainder of his life; has suffered the loss of a normal life and will continue to do

so for the remainder of his life; has lost income that he otherwise would have earned and will

continue to do so for the remainder of his life; and has incurred reasonable expenses for necessary

medicaltreatment and will continue to do so for the remainder of his life.




                                                 43
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 44 of 51 Page ID #44




           COUNT 2 – STRICT PRODUCT LIABILITY – FAILURE TO WARN
                 PLAINTIFF v. DEFENDANTS SCPLLC AND SAG

       178.    Plaintiff John Shea incorporates in this Count by reference paragraphs 1 through

173 of this Complaint.

       179.    As a direct and proximate result of the lack of adequate directions for the use of

and warnings about the dangers of Defendants’ paraquat products, Plaintiff John Shea developed

Parkinson’s disease; has suffered severe and permanent physical pain, mental anguish, and

disability, and will continue to do so for the remainder of his life; has suffered the loss of a normal

life and will continue to do so for the remainder of his life; has lost income that he otherwise would

have earned and will continue to do so for the remainder of his life; and has incurred reasonable

expenses for necessary medical treatment and will continue to do so for the remainder of his life.

                              COUNT 3 – NEGLIGENCE
                      PLAINTIFF v. DEFENDANTS SCPLLC AND SAG

       180.    Plaintiff John Shea incorporates in this Count by reference paragraphs 1 through

173 of this Complaint.

       181.    As a direct and proximate result of the negligence of Defendants and those with

whom they were acting in concert, Plaintiff John Shea developed Parkinson’s disease; has suffered

severe and permanent physical pain, mental anguish, and disability, and will continue to do so for

the remainder of his life; has suffered the loss of a normal life and will continue to do so for the

remainder of his life; has lost income that he otherwise would have earned and will continue to do

so for the remainder of his life; and has incurred reasonable expenses for necessary medical

treatment and will continue to do so for the remainder of his life.




                                                  44
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 45 of 51 Page ID #45




                            COUNT 4 – PUBLIC NUISANCE
                      PLAINTIFF v. DEFENDANTS SCPLLC AND SAG

       182.    Plaintiff John Shea incorporates in this Count by referenceparagraphs 1 through

173 of this Complaint.

       183.    As a direct and proximate result of the public nuisance created by Defendants and

those with whom they were acting in concert, Plaintiff John Shea developed Parkinson’s disease;

has suffered severe and permanent physical pain, mental anguish, and disability, and will continue

to do so for the remainder of his life; has suffered the loss of a normal life and will continue to do

so for the remainder of his life; has lost income that he otherwise would have earned and will

continue to do so for the remainder of his life; and has incurred reasonable expenses for necessary

medicaltreatment and will continue to do so for the remainder of his life.

  COUNT 5 – CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT
              PLAINTIFFS v. DEFENDANTS SCPLLC AND SAG

       184.    Plaintiff John Shea incorporates in this Count by reference paragraphs 1 through

173 of this Complaint.

       185.    As a direct and proximate result of the violations of the Consumer Fraud and

Deceptive Business Practices Act by Defendants and those with whom they were acting in concert,

Plaintiff John Shea developed Parkinson’s disease; has suffered severe and permanent physical

pain, mental anguish, and disability, and will continue to do so for the remainder of his life; has

suffered the loss of a normal life and will continue to do so for the remainder of his life; has lost

income that he otherwise would have earned and will continue to do so for the remainder of his

life; and has incurred reasonable expenses for necessary medical treatment and will continue to do

so for the remainder of his life.




                                                 45
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 46 of 51 Page ID #46




      COUNT 6 – BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                 PLAINTIFF v. DEFENDANTS SCPLLC AND SAG

       186.    Plaintiff John Shea incorporates in this Count by reference paragraphs 1 through

173 of this Complaint.

       187.    As a direct and proximate result of the breaches of the implied warranty of

merchantability by Defendants and those with whom they were acting in concert, Plaintiff John

Shea developed Parkinson’s disease; has suffered severe and permanent physical pain, mental

anguish, and disability, and will continue to do so for the remainder of his life; has suffered the

loss of a normal life and will continue to do so for the remainder of his life; has lost income that

he otherwise would have earned and will continue to do so for the remainder of his life; and has

incurred reasonable expenses for necessary medical treatment and will continue to do so for the

remainder of his life.

              COUNT 7 – STRICT PRODUCT LIABILITY – DESIGN DEFECT
                 PLAINTIFF v. DEFENDANT CHEVRON U.S.A., INC.

       188.    Plaintiff John Shea incorporates in this Count by reference paragraphs 1 through

173 of this Complaint.

       189.    As a direct and proximate result of the defective and unreasonably dangerous

condition of Defendants’ paraquat products, Plaintiff John Shea developed Parkinson’s disease;

has suffered severe and permanent physical pain, mental anguish, and disability, and will continue

to do so for the remainder of his life; has suffered the loss of a normal life and will continue to do

so for the remainder of his life; has lost income that he otherwise would have earned and will

continue to do so forthe remainder of his life; and has incurred reasonable expenses for necessary

medical treatment and will continue to do so for the remainder of his life.




                                                 46
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 47 of 51 Page ID #47




           COUNT 8 – STRICT PRODUCT LIABILITY – FAILURE TO WARN
                PLAINTIFF v. DEFENDANT CHEVRON U.S.A., INC.

       190.    Plaintiff John Shea incorporates in this Count by reference 1 through 173 of this

Complaint.

       191.    As a direct and proximate result of the lack of adequate directions for the use of

and warnings about the dangers of Defendants’ paraquat products, Plaintiff John Shea developed

Parkinson’s disease; has suffered severe and permanent physical pain, mental anguish, and

disability, and will continue to do so for the remainder of his life; has suffered the loss of a normal

life and will continue to do so for the remainder of his life; has lost income that he otherwise would

have earned and will continue to do so for the remainder of his life; and has incurred reasonable

expenses for necessary medical treatment and will continue to do so for the remainder of his life.

                              COUNT 9 – NEGLIGENCE
                    PLAINTIFF v. DEFENDANT CHEVRON U.S.A., INC.

       192.    Plaintiff John Shea incorporates in this Count by reference paragraphs 1 through

173 of this Complaint.

       193.    As a direct and proximate result of the negligence of Defendant and those with

whom was acting in concert, Plaintiff John Shea developed Parkinson’s disease; has suffered

severe and permanent physical pain, mental anguish, and disability, and will continue to do so for

the remainder of his life; has suffered the loss of a normal life and will continue to do so for the

remainder of his life; has lost income that he otherwise would have earned and will continue to do

so for the remainder of his life; and has incurred reasonable expenses for necessary medical

treatment and will continue to do so for the remainder of his life.




                                                  47
    Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 48 of 51 Page ID #48




                           COUNT 10 – PUBLIC NUISANCE
                    PLAINTIFF v. DEFENDANT CHEVRON U.S.A., INC.

       194.    Plaintiff John Shea incorporates in this Count by referenceparagraphs 1 through

173 of this Complaint.

       195.    As a direct and proximate result of the public nuisance created by Defendants and

those with whom they were acting in concert, Plaintiff John Shea developed Parkinson’s disease;

has suffered severe and permanent physical pain, mental anguish, and disability, and will continue

to do so for the remainder of his life; has suffered the loss of a normal life and will continue to do

so for the remainder of his life; has lost income that he otherwise would have earned and will

continue to do so forthe remainder of his life; and has incurred reasonable expenses for necessary

medical treatment and will continue to do so for the remainder of his life.

 COUNT 11 – CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT
             PLAINTIFF v. DEFENDANT CHEVRON U.S.A., INC.

       196.    Plaintiff John Shea incorporates in this Count by reference paragraphs 1 through

173 of this Complaint.

       197.    As a direct and proximate result of the violations of the Consumer Fraud and

Deceptive Business Practices Act by Defendants and those with whom they were acting in concert,

Plaintiff John Shea developed Parkinson’s disease; has suffered severe and permanent physical

pain, mental anguish, and disability, and will continue to do so for the remainder of his life; has

suffered the loss of a normal life and will continue to do so for the remainder of his life; has lost

income that he otherwise would have earned and will continue to do so for the remainder of his

life; and has incurred reasonable expenses for necessary medical treatment and will continue to do

so for the remainder of his life.




                                                 48
        Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 49 of 51 Page ID #49




         COUNT 12 – BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                   PLAINTIFF v. DEFENDANT CHEVRON U.S.A., INC.

          198.   Plaintiff John Shea incorporates in this Count by referenceparagraphs 1 through

 173 of this Complaint.

          199.   As a direct and proximate result of the breaches of the implied warranty of

 merchantability by Defendants and those with whom they were acting in concert, Plaintiff John

 Shea developed Parkinson’s disease; has suffered severe and permanent physical pain, mental

 anguish, and disability, and will continue to do so for the remainder of his life; has suffered the

 loss of a normal life and will continue to do so forthe remainder of his life; has lost income that he

 otherwise would have earned and will continue to do so for the remainder of his life; and has

 incurred reasonable expenses fornecessary medical treatment and will continue to do so for the

 remainder of his life.

                    COUNT 13 – LOSS OF SERVICES AND CONSORTIUM
                    PLAINTIFF CATHERINE SHEA v. ALL DEFENDANTS

          200.   Plaintiff Catherine Shea incorporates in this Count by reference all of Counts 1

 through 12 and paragraphs 1 through 173 of this Complaint.

          201.   As a direct and proximate result of the defective and unreasonably dangerous

 condition of Defendants’ paraquat products, Plaintiff Catherine Shea has been deprived and is

 reasonably certain to be deprived in the future of the services, society, and companionship of and

 sexual relationship with her husband.

VIII.     Plaintiffs’ prayers for relief

             A. Plaintiff John Shea

          202.   Plaintiff John Shea prays that this Court enter judgment in his favor and against

 Defendants SYNGENTA CROP PROTECTION LLC, SYNGENTA AG, and CHEVRON U.S.A.,



                                                  49
      Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 50 of 51 Page ID #50




INC., jointly and severally for compensatory damages in an amount greater than $75,000.00 plus

costs of suit, severally as to each Defendant for punitive damages in an amount sufficient to punish

it and encourage it and others from similar conduct, for reasonable attorney’s fees, and for such

further relief as is just and appropriate in the circumstances.

           B. Plaintiff Catherina Shea

        203.    Plaintiff Catherine Shea prays that this Court enter judgment in her favor and

against Defendants SYNGENTA CROP PROTECTION LLC, SYNGENTA AG, and CHEVRON

U.S.A., INC., jointly and severally for compensatory damages in an amount greater than

$75,000.00 plus costs of suit, severally as to each Defendant for punitive damages in an amount

sufficient to punish it and encourage it and others from similar conduct, for reasonable attorney’s

fees, and for such further relief as is just and appropriate in the circumstances.

IX.     Demand for jury trial

        204.    Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand

a jury trial as to all issues triable by a jury.

 Dated: April 30, 2021.                             Respectfully submitted,

                                                    /s/ Mark A. DiCello
                                                    Mark A. DiCello
                                                    Mark M. Abramowitz*
                                                    DICELLO LEVITT GUTZLER LLC
                                                    7556 Mentor Avenue
                                                    Mentor, Ohio 44060
                                                    Tel: (440) 953-8888
                                                    madicello@dicellolevitt.com
                                                    mabramowitz@dicellolevitt.com

                                                    Adam J. Levitt
                                                    Amy E. Keller
                                                    DICELLO LEVITT GUTZLER LLC
                                                    Ten North Dearborn Street, Sixth Floor
                                                    Chicago, Illinois 60602
                                                    Tel: (312) 214-7900

                                                   50
  Case 3:21-cv-00439 Document 1 Filed 04/30/21 Page 51 of 51 Page ID #51




                                                alevitt@dicellolevitt.com
                                                akeller@dicellolevitt.com

                                                Robert J. Mongeluzzi*
                                                Lawrence R. Cohan*
                                                Jeffrey P. Goodman*
                                                Joshua C. Cohan*
                                                Samuel B. Dordick*
                                                SALTZ MONGELUZZI &
                                                BENDESKY P.C.
                                                One Liberty Place
                                                1650 Market Street, 52nd Floor
                                                Philadelphia, Pennsylvania 19103
                                                Tel: (215) 496-8282
                                                rmongeluzzi@smbb.com
                                                lcohan@smbb.com
                                                jgoodman@smbb.com
                                                jcohan@smbb.com
                                                sdordick@smbb.com

                                                C. Calvin Warriner III*
                                                Katherine A. Kiziah*
                                                SEARCY DENNEY SCAROLA
                                                BARNHART & SHIPLEY, PA
                                                2139 Palm Beach Lakes Blvd.
                                                West Palm Beach, Florida 33409
                                                ccw@searcylaw.com
                                                kkiziah@searcylaw.com

                                                Counsel for Plaintiffs

*Applications for admission pro hac vice to be filed




                                              51
